DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0053455 A1 to Zhang et al., “Zhang”.
Regarding claim 1, Zhang discloses display device (e.g. FIG. 8, FIG. 9), comprising:
a substrate (of display 14, ¶ [0022],[0023]);
pixels (24, ¶ [0023]) on the substrate;
data lines (“D”) electrically connected to the pixels;
a first integrated circuit (e.g. integrator 100, ¶ [0044],[0047]) electrically connected to the data lines;
a second integrated circuit (e.g. control logic and counter 112/114) electrically connected to the data lines; and
a sensing line (80, including 80-1,80-2,80-3, ¶ [0042]) on the substrate and connected to the first integrated circuit (44),
wherein, in response to information received through the sensing line, the first integrated circuit (integrator 100) is to apply a signal (output of comparator 110) related to the information to the second integrated circuit (control/counter).

Regarding claim 2, Zhang anticipates the display device of claim 1, and Zhang further discloses (e.g. FIG. 8) a third integrated circuit (e.g. gate driver 90, e.g. one of individual lined drivers 84, ¶ [0044]) electrically connected to the data lines (e.g. 92),
wherein a first end of the sensing line (e.g. 80-2) is connected to the first integrated circuit (within Resistance Measurement Circuit 44) and a second end of the sensing line (80-2) is connected to the third integrated circuit (uppermost 84 through connectors 86).

Regarding claim 16, Zhang anticipates the display device of claim 1, and Zhang further discloses wherein the information received through the sensing line (80) is a sensing signal received through the sensing line (e.g. crack detection data such as measured resistance R, ¶ [0052]).

Regarding claim 17, Zhang anticipates the display device of claim 16, and Zhang further discloses wherein the signal related to the information is an error signal (i.e. comparator compares to reference voltage and outputs when voltage drops which one having ordinary skill in the art would reasonably interpret as an error signal ¶ [0050],[0051]).

Regarding claim 18, Zhang anticipates the display device of claim 17, and Zhang further discloses wherein the first integrated circuit (e.g. integrator 100, ¶ [0044],[0047]) applies the error signal (out of comparator 110) to the second integrated circuit (control logi/counter 112/114) when the sensing signal is at a level different from a predetermined level (V0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0053455 A1 to Zhang et al., “Zhang”, in view of U.S. Patent Application Publication Number 2017/0309530 A1 to Ilkov, “Ilkov”.
Regarding claim 3, although Zhang discloses the display device of claim 2, Zhang fails to clearly state wherein each of the first integrated circuit, the second integrated circuit, and the third integrated circuit comprises a mobile industry processor interface (MIPI).
Ilkov teaches wherein a crack detector interface to is a mobile industry processor interface (MIPI, e.g. Fig. 5A MIPI reg 540, ¶ [0065]-[0068]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang by using the mobile industry processor interface (MIPI) in order to combine testing to a single test circuit (Ilkov ¶ [0065]) and a standard interface since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
D. Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein (1) Zhang teaches the base device as discussed above, and (2) the prior in Bae teaches a known technique of MIPI testing which is applicable to Zhang and (3) one having ordinary skill would have recognized that applying the technique of MIPI testing to Zhang would have yielded predictable results of a suitable testing interface and resulted in an improved system since it applies an industry standard.

Claims 4,5,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0053455 A1 to Zhang et al., “Zhang”.
Regarding claim 4, although Zhang anticipates the display device of claim 2, Zhang fails to clearly anticipate wherein the second integrated circuit (e.g. control logic and counter 112/114) is located between the first integrated circuit (e.g. integrator 100, ¶ [0044],[0047]) and the third integrated circuit (e.g. gate driver 90, e.g. one of individual lined drivers 84, ¶ [0044]).
However, it would have been obvious to one having ordinary skill in the art to have arranged the second IC between the first IC and third IC in the process of placing IC components since it has been held with In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144, that claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device, 

Regarding claim 5, Zhang generally yields the display device of claim 4, and Zhang further teaches a fourth integrated circuit (i.e. SW2 84) electrically connected to the data lines,
wherein the fourth integrated circuit (SW2) is located between the second integrated circuit (e.g. control logic and counter 112/114 in resistance measurement unit 44) and the third integrated circuit (e.g. SWN 94 at top).

Regarding claim 19, although Zhang discloses the display device of claim 18, Zhang fails to clearly teach wherein the first integrated circuit (e.g. integrator 100, ¶ [0044],[0047]) receives a reset signal from the second integrated circuit after applying the error signal.
However, Zhang teaches (FIG. 9) a reset switch (switch 102, ¶ [0048]) to reset the second integrated circuit (“reset integrator” ¶ [0048]) with a signal from the second integrated circuit (control logic 112).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang such that the control logic resets as generally taught by Zhang in order to clear the counter and perform a new resistance measurement (¶ [0048]).

Regarding claim 20, Zhang generally yields the display device of claim 19, and Zhang further teaches wherein the first integrated circuit and the second integrated circuit are configured to be in off states when the first integrated circuit receives the reset signal (i.e. switch 102 disconnects comparator 110 and control logic 112).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0053455 A1 to Zhang et al., “Zhang”, in view of U.S. Patent Application Publication Number 2014/0028650 A1 to Bae, “Bae”.
Regarding claim 15, although Zhang anticipates the display device of claim 1, and Zhang fails to clearly show wherein the sensing line (80) surrounds the pixels.
Bae teaches (e.g. FIG. 1) wherein a sensing line (3-1) surrounds the pixels (display region of 1, ¶ [0036],[0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang with the sensing line surrounding the pixels as exemplified by Bae in order to desirably detect cracks along the entire periphery (Bae ¶ [0013],[0036],[0037],[0042]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,069,857. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending claims
Claim 1, A display device, comprising:
a substrate;
pixels on the substrate;
data lines electrically connected to the pixels;
a first integrated circuit electrically connected to the data lines;
a second integrated circuit electrically connected to the data lines; and
a sensing line on the substrate and connected to the first integrated circuit,






























wherein, in response to information received through the sensing line, the first integrated circuit is to apply a signal related to the information to the second integrated circuit.
U.S. Patent Number 11,069,857
Claim 2. A display device, comprising: 

pixels connected to data lines; 
a data driver comprising a plurality of integrated circuits, wherein the integrated circuits are connected to the data lines and comprise crack detectors; and 

a sensing line comprising a first side connected to one of the integrated circuits and a second side connected to another of the integrated circuits, wherein the integrated circuits comprise a first integrated circuit, a second integrated circuit, and a third integrated circuit, wherein the first integrated circuit is connected to first data lines from among the data lines and comprises a first crack detector from among the crack detectors, wherein the second integrated circuit is connected to second data lines from among the data lines and comprises a second crack detector from among the crack detectors, wherein the third integrated circuit is connected to third data lines from among the data lines and comprises a third crack detector from among the crack detectors, wherein the first side of the sensing line is connected to the first integrated circuit, and wherein the second side of the sensing line is connected to the third integrated circuit.

9. The display device of claim 8, wherein the voltage supplying unit of the first crack detector is configured to supply a sensing signal to the sensing line, wherein the voltage receiving unit of the third crack detector is configured to receive the sensing signal via the sensing line, wherein the third crack detector is configured to transmit a first error signal to the second crack detector when the third crack detector determines the sensing signal is different from a predetermined level, and wherein the second crack detector is configured to transmit a second error signal to the first crack detector when the second crack detector receives the first error signal.


Although U.S. Patent Number 11,069,857 fails to claim a substrate, it would have been obvious to one having ordinary skill in the art to have formed the display on a substrate in order to provide for fabricating the pixels.

Pending claim 2 is anticipated by U.S. Patent Number 11,069,857 claim 2.

Regarding pending claims 4 and 5, although U.S. Patent Number 11,069,857 fails to claim wherein the second integrated circuit is located between the first integrated circuit and the third integrated circuit and the fourth integrated circuit electrically connected to the data lines, wherein the fourth integrated circuit is located between the second integrated circuit and the third integrated circuit, it would have been obvious to one having ordinary skill in the art to have placed the components as claimed since it has been held with In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144, that claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device, wherein in the instance case the placement of ICs would not have modified the operation of the device.

Pending claim 6 is anticipated by U.S. Patent Number 11,069,857 claim 2.
Pending claim 7 is anticipated by U.S. Patent Number 11,069,857 claim 4.
Pending claim 8 is anticipated by U.S. Patent Number 11,069,857 claim 2 (wherein crack detector is interpreted as the collection of the plurality of crack detectors).
Pending claim 9 is anticipated by U.S. Patent Number 11,069,857 claim 15.
Pending claim 10 is anticipated by U.S. Patent Number 11,069,857 claim 16.
Pending claim 11 is anticipated by U.S. Patent Number 11,069,857 claim 8 (insofar as identified first and third crack detectors may be swapped).
Pending claim 12 is anticipated by U.S. Patent Number 11,069,857 claim 9 (insofar as identified first and third crack detectors may be swapped).
Pending claim 13 is anticipated by U.S. Patent Number 11,069,857 claim 10 (insofar as identified first and third crack detectors may be swapped).
Pending claim 14 is anticipated by U.S. Patent Number 11,069,857 claim 11 (insofar as identified first and third crack detectors may be swapped).
Pending claim 15 is anticipated by U.S. Patent Number 11,069,857 claim 3.
Pending claim 16 is anticipated by U.S. Patent Number 11,069,857 claim 9 (wherein the error signal is the information).
Pending claim 17 is anticipated by U.S. Patent Number 11,069,857 claim 9.
Pending claim 18 is anticipated by U.S. Patent Number 11,069,857 claim 9.
Pending claim 19 is anticipated by U.S. Patent Number 11,069,857 claim 10.
Pending claim 20 is anticipated by U.S. Patent Number 11,069,857 claim 11.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,069,857 in view of U.S. Patent Application Publication Number 2017/0309530 A1 to Ilkov, “Ilkov”.
Regarding claim 3, although U.S. Patent Number 11,069,857 claims the display device of claim 2, U.S. Patent Number 11,069,857 fails to clearly claim wherein each of the first integrated circuit, the second integrated circuit, and the third integrated circuit comprises a mobile industry processor interface (MIPI).
Ilkov teaches wherein a crack detector interface to is a mobile industry processor interface (MIPI, e.g. Fig. 5A MIPI reg 540, ¶ [0065]-[0068]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of U.S. Patent Number 11,069,857 as claimed by using the mobile industry processor interface (MIPI) in order to combine testing to a single test circuit (Ilkov ¶ [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891